MEMORANDUM **
Nelly Castro de Vasquez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the adverse credibility finding for substantial evidence and will uphold it unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition for review.
Petitioner’s testimony regarding the source of her fear of persecution was inconsistent with the assertions she made in her asylum application. Because this testimony goes to the heart of her asylum claim, substantial evidence supports the adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, the petitioner failed to establish eligibility for asylum. See id at 1045.
Because the petitioner failed to establish eligibility for asylum, she necessarily failed to satisfy the more stringent standard for eligibility for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.